Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00211-CV

                       Nancy L. TANKERSLEY and Charlie R. Tankersley,
                                       Appellants

                                                     v.

                       TRIPLE I. RANCHES, A TEXAS PARTNERSHIP,
                                       Appellee

                   From the 216th Judicial District Court, Gillespie County, Texas
                                      Trial Court No. 13940
                          Honorable Spencer W. Brown, Judge Presiding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: May 22, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellants filed a pro se notice of appeal challenging the trial court’s judgment.

Appellants’ brief was originally due September 10, 2018, but the due date was extended after this

court granted a thirty-day extension. On October 10, 2018, appellants filed a notice of bankruptcy,

and this court abated the matter. See TEX. R. APP. P. 8.1, 8.2. On March 20, 2019, appellee filed

a motion to reinstate, attaching a certified copy of the bankruptcy court’s order showing the



1
 The Honorable N. Keith Williams is the presiding judge of the 216th District Court, Gillespie County, Texas.
However, the judgment in this case was signed by the Honorable Spencer W. Brown, sitting by assignment.
                                                                                       04-18-00211-CV


bankruptcy had been dismissed. See id. R. 8.3(a). Accordingly, on March 26, 2017, we rendered

an order granting appellee’s motion and reinstating the appeal on the court’s active docket. In that

same order, we ordered appellants to file their brief in this court on or before April 25, 2019.

Neither the brief nor a motion for extension of time to file the brief was filed.

       On April 30, 2019, we ordered appellants to file in this court on or before May 10, 2019

their appellants’ brief and a written response reasonably explaining their failure to file their brief.

We advised appellants that if they failed to file their brief and written response as ordered, we

would dismiss their appeal for want of prosecution. See id. R. 38.8(a). Appellants filed neither

their brief nor their written response as ordered by this court.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellee, Triple I. Ranches, A Texas Partnership, recover its costs of this appeal from appellants,

Nancy L. Tankersley and Charlie R. Tankersley.

                                                   PER CURIAM




                                                 -2-